In a proceeding pursuant to Family Court Act article 7, Craig K. appeals, as limited by his brief, from so much of an amended order of disposition of the Family Court, Nassau County (Grella, J.), dated October 25, 2005, as, upon his admission that he violated the terms and conditions of a prior order of disposition of the same court dated December 20, 2004, placed him in the custody of the Commissioner of the Department of Social Services of Nassau County for a period of one year.
Ordered that the amended order of disposition is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County, for a dispositional hearing and a determination thereafter.
Based on the petitioner’s concession, we remit this matter to the Family Court, Nassau County, for a dispositional hearing and a determination thereafter. Adams, J.E, Goldstein, Mastro and Lifson, JJ., concur.